Citation Nr: 0608706	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sinus disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1958 to June 
1960 and from November 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003  rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
October 2005 when it was remanded for additional evidentiary 
development.  The veteran appeared at a local RO hearing in 
November 2003.  


FINDING OF FACT

A chronic sinus disability was not present during active duty 
or for years thereafter nor is a chronic sinus disability 
otherwise related to such service.  


CONCLUSION OF LAW

A chronic sinus disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2003 
rating determination, the June 2003 statement of the case, 
the March 2004 and November 2005 supplemental statements of 
the case, and the December 2002 and October 2005 VCAA 
letters, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the supplemental statements of the case 
and in the VCAA letters the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the December 2002 and October 2005 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in November 2005 regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board further notes that the 
veteran's status as a veteran has never been contested.  VA 
has always adjudicated his claims based on his status as a 
veteran as defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded an appropriate VA examination and a medical 
opinion has been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board finds that service connection is not warranted for 
a chronic sinus condition as there is no competent evidence 
of a chronic sinus condition during the veteran's active duty 
service nor is there competent evidence of record linking a 
currently existing sinus condition to active duty.  

The service medical records reveal intermittent complaints of 
sinus symptomatology but there is no diagnosis of a chronic 
sinus disability.  In October 1958, the veteran complained of 
a stopped up nose and coughing at night.  The diagnosis was 
common cold.  In December 1959, he complained of a cold, 
cough and sore throat.  The diagnosis was common cold.  No 
pertinent abnormalities were noted on the report of the 
separation examination which was conducted in April 1960.  
Clinical evaluation of the veteran's sinuses was noted to be 
normal at that time.  Clinical evaluation of the sinuses was 
normal at the time of a November 1961 service examination.  
The veteran denied having or ever having had ear, nose or 
throat trouble as well as sinusitis on a Report of Medical 
History he completed in November 1961.  However, a sinus 
headache was noted.  A January 1962 service medical record 
indicates the veteran complained, in part, of an upper 
respiratory infection.  Notably, the veteran denied having or 
ever having had ear, nose or throat trouble as well as 
sinusitis on a Report of Medical History he completed in June 
1962.  Clinical evaluation of the sinuses was normal at that 
time of the June 1962 separation examination.  

The first medical evidence of record dated subsequent to the 
veteran's discharge was from a private physician.  Clinical 
records reveal that in August 1973 an impression of upper 
respiratory infection was made and in October 1974, the 
veteran complained of a chronic cough but it was noted that 
the veteran did not have any real allergy symptoms.  
Significantly, however, the private physician who promulgated 
these records reported in a December 2003 letter that a chart 
review found no evidence of chronic sinusitis.  

The next evidence of record of any sinus problems are VA 
clinical records dated in 2001 and 2002.  An April 2001 
clinical record includes an initial impression of chronic 
rhinitis.  An annotation was made that the veteran had 
chronic sinus drainage without chronic infection which was 
primarily rhinitis.  Additionally, clinical records dated in 
October 2001, March 2002, August 2002, October 2002, December 
2002 include assessments of the presence of allergies.  
Significantly, however, none of these records links a 
currently existing sinus disability to the veteran's active 
duty service in any way.  

The veteran testified at a local RO hearing in November 2003 
that he began having problems with his sinuses approximately 
three weeks into basic training and that he sought treatment 
at that time.  He was informed that he had sinus problems and 
hay fever and was given medication.  He testified that he 
sought treatment approximately once per month for the sinus 
condition.  He reported that he sought treatment for sinus 
problems immediately after his discharge but the physician 
had since died.  He consulted another physician approxmalty a 
month to six weeks after discharge.  He reported he was 
currently receiving treatment from VA for sinus problems.  
The veteran's testimony as to the presence of a chronic sinus 
disability during active duty is not supported by the service 
medical records and his own reports of his medical history 
which he completed while on active duty.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  

There is competent evidence of record demonstrating that the 
veteran does not currently have a chronic sinus disability 
which is linked to his active duty service.  A VA examination 
was conducted in October 2005 to determine the nature, extent 
and etiology of any sinus condition found on examination.  At 
that time, the veteran reported a long history of nasal 
congestion and postnasal drainage.  The examiner noted that 
the veteran did not provide a history suggestive of recurrent 
sinusitis since he had not been on antibiotics for recurrent 
infections.  The veteran was unsure of the presence of any 
nasal trauma while on active duty.  The examiner reported 
that he had reviewed the service medical records and found 
evidence that the veteran had been treated for upper 
respiratory infections on three or four occasions while on 
active duty but he could find no indication that the veteran 
had been treated for sinusitis nor could the examiner find 
any evidence of a nasal fracture or any type of nasal injury 
which occurred during active duty.  Physical examination 
revealed a deviated nasal septum, with approximately a 60 to 
70 percent nasal obstruction on the left.  The examiner noted 
that there was absolutely no indication that the veteran 
incurred the currently existing deviated nasal septum during 
active duty.  The examiner suspected that the deviated septum 
symptoms might have been present because of alar and nasal 
tip collapse which occurred with advancing age.  The examiner 
opined that it was less likely than not that the currently 
existing deviated septum was related to the veteran's 
military service.  The examiner also noted that a Computed 
Tomography (CT) examination of the sinuses which was 
conducted in October 2005 revealed normal paranasal sinuses 
without evidence of acute or chronic sinusitis.  The examiner 
opined that, as a result of the CT examination, there was no 
basis to find that the veteran had acute or chronic sinusitis 
which was linked to the veteran's active duty service.  

The only other evidence of record which indicates in any way 
that the veteran currently has a chronic sinus disability 
which was incurred in or aggravated by his active duty 
service is the veteran's own allegations and testimony.  As a 
lay person however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
a chronic sinus disability is without probative value. 

The Board finds the preponderance of the competent evidence 
of record demonstrates that the veteran did not have a 
chronic sinus disability during active duty or for many years 
thereafter nor does the evidence demonstrate that currently 
existing sinus disability is linked to active duty in any 
way.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(a).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


